Title: From George Washington to the Board of War, 14 June 1780
From: Washington, George
To: Board of War



Gentn
Head Qrs Springfield June 14th 1780

I was yesterday afternoon honoured with your Two Letters of the 7th & 8th Inst. In consequence of the request contained in the first I have directed Captain Bowman to repair to Philadelphia, who will have the honor of presenting this to the Board.
The Sentence against Captain Coren will be published and confirmed in General Orders; but the proceedings at present are at the Adjutant General’s Office in Morris Town.
General Knyphausen has informed me in answer to my Letter on the subject, that he did not think himself authorised to act on my proposition for mutually appointing Agents for prisoners; but that he would take the earliest occasion to transmit my Letter to Sir Henry Clinton. With respect to the Bills—his Answer is entirely silent; it being his wish I presume to leave this as well as the Other business to Sir Harry Clinton’s determination.
Captn Bowman has in charge a Captn Joel who has just come from New York—& who pretends to have left the British Army in disgust. I can not determine whether this is true or false; but I can not but view him with an eye of suspicion. I think it necessary at least in the present conjuncture of things, that he should be safely kept—and I wish the Board to have him so confined as to prevent him any opportunity of escaping, if it should be his intention; at the same time, that he may be comfortably used, and not treated with any degree of rigor or disrespect till they hear further from me. The Board will be pleased to permit Captn Bowman to return to his Regiment as soon as they can, as he is said to be a very brave & active Officer.
The Enemy still remain out with all the force they can possibly draw from New York and their other posts—and confine themselves to Elizabeth Town point; advancing parties into the North part of the Town. I have the Honor to be with great respect & esteem Gentn Yr Most Obedt st

G.W.

